Citation Nr: 0610568	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
eyebrow scar.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
condition. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chest condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the veteran's December 2002 notice of 
disagreement included a request for a personal hearing before 
the RO.  However, in correspondence received in October 2003, 
the veteran asked that the RO cancel that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional action and development by the 
RO is required before new and material evidence for left eye 
and chest conditions, service connection for a left shoulder 
condition, and a higher rating for a left eyebrow scar can be 
considered.

First, during the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. pt. 4).  In the instant case, the veteran has not been 
provided notice of the regulation changes.  Furthermore, the 
RO has not considered the specific criteria of the amended 
regulations.  A remand is required so that notice of the 
amended regulations is sent to the veteran and for the RO to 
address the amended regulations.

Second, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim for service connection and a 
higher disability rating in the July 2002 VCAA letter, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned when service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an earlier effective date.  

With regard to VCAA notice, VA must also ask the claimant to 
provide any evidence in his possession that pertains to the 
claims.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Such notice is absent in the 
July 2002 VCAA letter.  The RO must include this statement 
with the Dingess/Hartman notice discussed above.       

Third, also during the pendency of this appeal, on March 31, 
2006, the Court issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181, which held, in pertinent part, that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) require 
the VA by way of a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

In this regard, although the July 2002 VCAA notice letter 
defines what new and material evidence is, it does so under 
the prior standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which was in effect for claims filed before August 29, 
2001.  The veteran's claim to reopen in this case was filed 
in June of 2002.  As a result, the veteran should have been 
advised by way of a VCAA notice letter of the amended version 
set forth under 38 C.F.R. § 3.156(a) (2005).  

Furthermore, no letter has specifically advised the veteran 
of what specific evidence would be required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits.  
The Board's December 1985 decision, which subsumes the prior 
RO decisions, is the final decision on the merits in this 
case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104 (2005).  In this decision, the Board 
denied service connection for chest and head conditions on 
the merits on the basis that there was insufficient evidence 
of current, chronic chest or head (now framed as left eye) 
conditions.  Therefore, the veteran is entitled to VCAA 
notice on this issue.         

Fourth, the veteran contends that a left shoulder condition 
is related to trauma he experienced while in active service 
from February 1952 to January 1954.  Service medical records 
(SMRs) indicated that the veteran was involved in a motor 
bike accident in May of 1953 and in a bicycle accident in 
September 1953.  There was no indication of shoulder trauma 
at the time.  The veteran has received treatment for a 
shoulder condition to include bursitis according to VA 
outpatient treatment records from December 1997 to October 
2002.  

In the March 2006 Appellant's Brief, the veteran's 
representative noted that the veteran had not been afforded a 
VA examination on this issue.  A remand for a VA examination 
to determine the exact nature and etiology of any left 
shoulder disability present is in order.  
 
Fifth, and finally, there remains a considerable body of 
evidence in the claims file for which no English translation 
has been obtained.  These documents are presumably in Spanish 
and have been tabbed in pink on the right side of the claims 
folder.  The RO should obtain a translation into English for 
these documents so that their relevance and probative value 
may be evaluated by VA.  

The veteran himself is asked to provide any medical evidence 
or information regarding his conditions.

Accordingly, the case is REMANDED for the following action:

1.	The RO should notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002.  See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

2.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The notice should also 
ask the appellant to provide any 
evidence in his possession that 
pertains to the claims.  In this 
regard, the notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.

3.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., a 
current diagnosis for his alleged chest 
and left eye conditions).  This notice 
is outlined by the Court in Kent  v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006). 

4.	The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of 
any current left shoulder disorder 
present.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

      Based on a comprehensive review of 
the claims folder, as well as a current 
physical examination of the veteran, the 
examiner is asked to provide a diagnosis 
for any left shoulder disability present.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability) 
that any current left shoulder disability 
is related to trauma sustained during the 
veteran's military service from February 
1952 to January 1954.

      The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state. 

5.   The RO should obtain English language 
translation of all documents tabbed in 
pink on the right side in the claims 
folder.  These English translations 
should be associated with the Spanish 
originals so that the Board can determine 
that all necessary translations have been 
obtained.

6.   After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured 
since the June 2003 statement of the 
case.  It should consider the amendments 
to the rating schedule for skin 
disabilities as applicable.  See 67 Fed. 
Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. pt. 4).  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





